Citation Nr: 1228367	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel
INTRODUCTION

The Veteran had a period of honorable active duty from May 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2009, the Veteran testified before RO personnel.  The transcript of the hearing is of record.

Thereafter, in a June 2010 rating decision, the RO continued the previously assigned 20 percent for the service-connected diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye.

In an October 2010 rating decision, the RO denied service connection for ischemic heart disease.  The Veteran perfected an appeal of this claim by filing a timely notice of disagreement (NOD) in November 2010, and, following the issuance of a statement of the case (SOC) in February 2011, a timely substantive appeal (e.g., VA Form 9 or equivalent statement) in February 2011.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20, 201, 20.202 (2011).  However, in a March 2012 rating decision, the RO granted service connection for stable angina associated with herbicide exposure, as well as peripheral neuropathy of the bilateral upper and lower extremities, hypertension, bilateral cataracts, and necrobiosis lipoidica diabeticorum; and established permanent incapacity for self-support for both of the Veteran's sons.  In an Appeal Status Election form and a Report of General Information, both dated in March 2012, the Veteran indicated that he was satisfied with his appeal on these issues.  Therefore, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed that his service-connected diabetes mellitus has worsened.  In particular, he asserts that he now requires insulin and other medication to treat his diabetes mellitus, and that his activities have to be regulated.  See VA Form 9 dated in June 2009 and NOD dated in August 2010.  

The Board notes that service connection also has been granted for left sixth nerve palsy and right eye diabetic retinopathy as due to diabetes mellitus; however, these disabilities have been essentially assigned noncompensable (0 percent) ratings as they are combined with the 20 percent evaluation for diabetes mellitus. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1). 

During the pendency of the appeal, VA amended its regulations for rating disabilities of the eye.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  These amendments apply to all applications for benefits received by VA on or after December 10, 2008.  Nevertheless, although the Veteran's application for an increased rating of his diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye was received in October 2007, the RO applied the new criteria for rating diabetic retinopathy of the right eye.  In light of the foregoing, the Board will consider the old and new criteria for rating eye disabilities in evaluating the Veteran's disability.  

In this case, the Board observes that the Veteran was provided a VA eye examination in July 2011.  With respect to the sixth left nerve palsy, the VA examiner indicated that this has completely resolved, and that there was no residual extra-ocular muscle abnormality or diplopia.  

However, with respect to the diabetic retinopathy, while the July 2011 examiner provided visual acuity measurements, there was no discussion of impairment of the visual fields.  Furthermore, under Diagnostic Code 6006, diabetic retinopathy may be rated based on visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.  In this case, there was no discussion of incapacitating episodes during the July 2011 VA examination.  Thus, the examination report does not contain all the information necessary to evaluate the diabetic retinopathy component of the service connected diabetes disability.  Therefore, the Veteran must be afforded another appropriate examination.  See 38 C.F.R. § 4.2 (2011) (providing that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye examination with a licensed optometrist or ophthalmologist to determine the current severity of his service-connected diabetic retinopathy of the right eye and sixth left nerve palsy.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  

All indicated tests should be conducted.  The examiner should note all relevant pathology, including, but not limited to, corrected and uncorrected visual acuity for near and distance vision using Snellen's test type or its equivalent, any loss of vision, the finding of diplopia, any pain, any rest-requirements, and any incapacitating episodes (including duration) due to the diabetic retinopathy of the right eye.  The examiner should note that, for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

The examiner must also specifically indicate whether the sixth left nerve palsy and diabetic retinopathy of the right eye manifest any visual field defect or impaired muscle function.  If so, examinations of visual fields or muscle function must be conducted.  In regard to examination of visual fields, the examiner must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  The results must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  In regard to examination of muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow the Veteran and his representative an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


